Citation Nr: 0214027	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a bilateral foot disorder and, if so, 
entitlement to service connection for a bilateral foot 
disorder.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from July 1989 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which declined to reopen a previously 
denied claim of service connection for a bilateral foot 
disorder.  The Board remanded this case in August 2001 for 
further evidentiary development.  As noted then, the 
appellant failed to report for a Travel Board hearing in June 
2001.  


FINDINGS OF FACT

1.  The rating decision dated in April 1996 denied the claim 
of entitlement to service connection for a bilateral foot 
condition, and the appellant did not appeal.  

2.  Evidence submitted since the April 1996 rating decision 
is not so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying the claim of 
entitlement to service connection for a bilateral foot 
disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 3.160(d) (2002).  

2.  Evidence submitted since the April 1996 rating decision 
is not new and material; thus, the requirements to reopen the 
claim have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist 
and enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
Furthermore, although the VA regulations promulgated to 
implement the Act provide for the retroactive effect of the 
regulations, an exception is that the amendments applicable 
to claims to reopen apply only to those claims received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision will 
apply the regulations implementing the VCAA as they pertain 
to the claim at issue.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claim here involves a request to reopen a previously 
denied claim, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West Supp. 2002); 
38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
April 1993.  Accordingly, when he later submitted statements 
seeking to reopen the previously denied service-connection 
claim, that informal claim did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2002).  
There is no issue as to providing the appropriate form or 
instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The RO provided the 
appellant with a November 1998 statement of the case 
informing him of the criteria for reopening the claim and the 
evidence considered in evaluating the claim.  In the Board's 
August 2001 remand, it informed the veteran what evidence the 
RO would obtain or request on his behalf, if he identified 
the dates of treatment and the care providers and provided 
releases where necessary.  In an October 2001 letter, as 
directed by the Board's August 2001 remand, the RO informed 
the appellant of the evidence needed to reopen the claim, the 
information needed from him, where to send information he 
wanted to submit, and VA's assistance obligations.  
Accordingly, the veteran has been advised what VA's 
responsibilities are with respect to obtaining or requesting 
evidence, and he has been advised what information and 
evidence it is his responsibility to provide.  The RO then 
issued a September 2002 supplemental statement of the case 
listing the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The veteran has stated 
that he has received all his current treatment from the VA 
medical facility at Memphis, Tennessee.  The RO has obtained 
records from that facility.  He has not identified any other 
sources of treatment or information relevant to the claimed 
disorder.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The RO has already considered 
the requirements of the VCAA and the implementing regulations 
in its analysis of the claim, as shown by the September 2002 
supplemental statement of the case. 

II.  Analysis

By an April 1996 rating decision, the RO denied the 
appellant's claim of service connection for a bilateral foot 
disorder.  The RO notified him of that determination by an 
April 29, 1996, letter.  He did not file a notice of 
disagreement within one year of that notice and that 
determination became final.  See 38 C.F.R. § 20.200 (2002) 
(an appeal consists of a timely filed written notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (2002) (claimant must file a notice of 
disagreement with a rating decision within one year from the 
date that the RO mails notice of the determination; 
otherwise, that determination becomes final).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.160(d) (2002).  If new and material 
evidence is submitted, the claim will be reopened and 
adjudicated on the merits.  38 U.S.C.A. § 5108 (West 1991).  

"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the Hodge decision was made.  See 38 C.F.R. § 
3.156(a) (2002).  However, as noted above, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen having been received prior to 
August 29, 2001, the following regulation defines new and 
material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the April 1996 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since April 1996 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The evidence at the time of the April 1996 rating decision 
included the service medical records, which showed no fungal 
infection of the feet or bilateral foot disorder during 
service.  The record also included a November 1994 private 
medical record indicating that the appellant had a fungal 
infection of the right foot for the previous two weeks with 
pain between his toes.  Considering this evidence, the RO 
issued the April 1996 rating decision denying the claim 
because the evidence did not show in-service bilateral foot 
symptomatology or competent evidence linking bilateral foot 
symptomatology to service.  

After April 1996, the appellant submitted statements claiming 
that he had bilateral foot trouble (with complaints of toe 
soreness and numbness) secondary to cold weather exposure 
while on training missions in Korea.  The record shows 
receipt of VA clinical records in June 1996 and June 2001 
indicating impressions of tinea pedis and from January to May 
1997 showing mild or minimal hallux valgus and surgical 
removal of corns.  This evidence is new, in the sense that it 
was not before the RO at the time of the April 1996 decision.  
This evidence is not material, however, as it does not 
provide probative evidence as to the etiology of the 
bilateral foot symptomatology, or a link between the current 
disorder and an injury or disease in active service.  The VA 
clinical records provide evidence of a current disorder - 
tinea pedis, corn removal, and mild or minimal hallux valgus 
- but fail to discuss the etiology of these symptoms.  

The new evidence is not so significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  As the 
additional evidence submitted since the April 1996 rating 
decision is not both new and material, the preponderance of 
the evidence is against the claim, and the application to 
reopen must be denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a bilateral foot disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

